Citation Nr: 0505495	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include due to an undiagnosed illness.  

2.  Entitlement to service connection for memory loss, to 
include due to an undiagnosed illness.

3.  What evaluation is warranted for irritable bowel syndrome 
from February 11, 2003?  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970 
and from January 1991 to June 1991.  He served in the 
Southwest Asia Theater of operations during Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and February 2004 decisions 
of the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran.

2.  The veteran has been diagnosed with migraine headaches. 

3.  The veteran's headaches have been attributed to a known 
clinical diagnosis and not to an unknown illness, and they 
are not otherwise shown to be related to active duty service.  

4.  The preponderance of the competent evidence is against 
finding objective indications of memory loss attributable to 
an unknown illness, and memory loss is not otherwise shown to 
be related to active duty service.  

5.  Since February 11, 2003, the veteran's irritable bowel 
syndrome has been manifested primarily by bowel disturbance 
resulting in no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches as a chronic disability resulting from an 
undiagnosed illness is precluded by law.  38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317, 3.326 (2004).

2.  The claim of entitlement to service connection for memory 
loss as a chronic disability resulting from an undiagnosed 
illness is precluded by law.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.317, 3.326.

3.  Since February 11, 2003, the criteria for a rating in 
excess of 10 percent for an irritable bowel syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code 7319 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the June 2003 and January 2004 statements of the 
case, to include notice of what evidence and information are 
necessary to substantiate his claim, and notice of his and 
VA's obligation to obtain certain evidence, including VA's 
duty to obtain all relevant evidence in the custody of a 
Federal department or agency.  Notice was also provided, in 
part, in a February 2003 letter from the RO to the veteran.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated.  All available identified 
private treatment records have been obtained and there is no 
indication that any pertinent evidence was not received.  The 
claimant was notified of the need for VA examinations, and he 
was seen for those studies in April 2003.  The veteran was 
notified in July 2003 and January 2004 statements of the case 
to advise VA how it could secure pertinent evidence that he 
was aware of.  He was also advised what evidence VA had 
requested, and notified in the July 2003 and January 2004 
statements of the case, and May 2004 supplemental statement 
of the case what evidence had been received.  He was notified 
in the above documents that he needed to submit all evidence 
in his possession.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Although the VCAA notice was, in part, issued out of 
sequence, the notice provided substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence), and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Criteria

The veteran alleges that he has an undiagnosed illness 
manifested by headaches and memory loss.  He seeks service 
connection for these illnesses on the basis of 38 C.F.R. § 
3.317.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. 

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

II.  Factual Background

Initially, the Board finds that the veteran is a "Persian 
Gulf veteran."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The service medical records are negative for any complaint or 
finding pertaining to either headaches or memory loss.

During a May 2002 VA outpatient therapy session for his 
service connected post traumatic stress disorder the 
appellant reported memory and concentration difficulties.  
Mental status examination was notable for diminished 
cognitive functioning.

At a January 2003 VA registry examination the veteran 
complained of migraine headaches and memory loss since 1992.  
The diagnoses were headache pain, chronic and migrainous in 
nature; and memory loss, which might be related to his 
psychiatric symptoms and could be a function of the 
concentration associated with PTSD and mood disorder.  

At April 2003 VA examinations the veteran reported a history 
of migraine headaches extending back to his youth.  Before 
service in Vietnam, headaches reportedly were typically 
episodic, frontal and bilateral.  On return from the Gulf War 
in 1991, he reported experiencing a severe occipital 
throbbing headache that recurred with exertion.  He 
experienced a similar headache following sexual intercourse.  
Also since the Gulf War, he reported a decrease in his 
cognitive function, although he continued to work as a 
chemistry laboratory technician.  He reportedly tended to 
forget codes and had more difficulty with complex multi-step 
tasks.  Nonetheless, he continually carried out all job 
duties appropriately.  He had no trouble with activities of 
daily living or with memory function and the home 
environment.  

Examination revealed cognitive functioning to be within 
normal limits spanning the average to superior range.  The 
impression was a history of migraines that were no longer a 
significant problem.  The examiner opined that there was no 
reason to believe that any Gulf War experience or exposure 
changed the character of the headaches.  The examiner found 
no cognitive deficit.

Treatment reports dated from July 2001 to September 2003 show 
the veteran was seen with complaints of occipital headaches 
with exertion.  

VA treatment reports dated from May 2002 to December 2003 
show treatment for migraine headaches.  

III.  Service connection for headaches 

The service medical records are devoid of any pertinent 
findings.  While the veteran has been diagnosed with migraine 
headaches postservice, an undiagnosed illness manifested by 
headaches is not shown.  Thus, a claim of entitlement to 
service connection for headaches based on undiagnosed illness 
cannot be sustained, and without competent evidence linking a 
current disorder to service, service connection is not 
warranted.  38 C.F.R. §§ 3.303, 3.317.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107.

IV.  Service connection for memory loss

Despite the fact that the January 2003 VA registry assessed 
memory loss that might be related to the appellant's 
psychiatric impairment and a function of concentration of 
PTSD and mood disorder, the April 2003 examination reports 
revealed no objective indications of memory loss.  In fact, 
the April 2003 examiner stated that there was no evidence of 
cognitive impairment.  To the extent that there is cognitive 
impairment due to PTSD, that condition is already service 
connected.

Since the evidence preponderates against finding objective 
signs of a unique disability due to memory loss due to an 
undiagnosed illness, the claim for service connection for 
memory loss due to undiagnosed illness is denied.

V.  Entitlement to an increased rating
for irritable bowel syndrome

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

In a February 2004 rating decision, the veteran was granted 
service connection and a 10 percent rating for irritable 
bowel syndrome, under Diagnostic Code 7319, effective 
February 11, 2003.  At present he is seeking an increased 
initial rating for his disability.

Under Diagnostic Code 7319, a 10 percent evaluation is 
warranted for moderate irritable colon syndrome with frequent 
episodes of bowel disturbance and abdominal distress.  A 30 
percent evaluation, the highest available under this code, is 
warranted if the disorder is severe, manifested by diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 Diagnostic 
Code 7319.

An April 2003 VA examination report shows the veteran 
complained of some abdominal cramping that typically occurred 
before bowel movement and was relieved with bowel movement.  
His bowel pattern was five soft to liquid stools per day.  
The examination report shows the veteran weighed 192 pounds.  
[Parenthetically, the appellant weighed 167 pounds at a May 
1991 redeployment examination.  Hence, there is no evidence 
of debility due to weight loss.]  Colonoscopic studies 
revealed a sessile rectal polyp, and hemorrhoids.

VA treatment records dated from January 2003 to December 2003 
show that veteran reported experiencing alternating bowel 
habits with sometimes up to six loose movements in a day.  
Afterwards, there might be several days without alternating 
bowel movements.  He experienced some cramping with the 
frequent bowel movements.  In December 2003, he reported 
experiencing occasional trouble with irritable bowel flare-
ups but overall it was better.  

Private medical records dated in February 2004 show treatment 
for alternating constipation and diarrhea.  The diagnosis was 
active irritable bowel syndrome with diarrhea and 
constipation.  

Applying the criteria of Diagnostic Code 7319 to the facts of 
this case, the Board finds that, by the veteran's own report, 
his irritable bowel syndrome is intermittent in nature and is 
accompanied by some abdominal cramps.  The preponderance of 
the evidence is against finding that the disability is 
severely disabling with more or less constant abdominal 
distress, as is required for a 30 percent rating under 
Diagnostic Code 7319.  At most, the evidence shows that the 
veteran has moderate irritable bowel syndrome, with frequent 
episodes of bowel disturbances with abdominal distress.  
There is no evidence of record of severe irritable bowel 
syndrome, with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
The current 10 percent rating is assigned for frequent 
episodes of bowel disturbance with abdominal distress.  As 
the evidence is against finding that the veteran experiences 
more or less constant abdominal distress, an evaluation in 
excess of 10 percent under Diagnostic Code 7319 is not 
warranted at any time since the initial grant of service 
connection.  

The initial rating assigned for the veteran's irritable bowel 
syndrome is appropriate.  The criteria for an initial rating 
in excess of 10 percent have not been met for any period 
during the pendency of the appeal.  The preponderance of the 
evidence is against the veteran's claim, and as such is 
denied.  

Under these circumstances, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for headaches is denied.

Service connection for memory loss is denied.  

Since February 11, 2003, a rating in excess of 10 percent for 
irritable bowel syndrome is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


